Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S REASON FOR ALLOWANCE 
I. ALLOWABLE SUBJECT MATTER 
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: Claim 1: “…chassis front-end, comprising:
a switchboard including an Ethernet switch, a processor, a Baseboard Management Controller (BMC), and a mid-plane connector to connect to a mid-plane; and a mid-plane including at least one storage device connector to connect to at least one storage device and a speed logic to inform the at least one storage device of a speed of the Ethernet switch, wherein the Ethernet switch is one of a first Ethernet switch supporting a first Ethernet speed and a second Ethernet switch supporting a second Ethernet speed.” Claims 10 and 19 have similar limitations. 
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. The information disclosure statement (IDS) filed on 04/12/21 and currently related patent sited US 10,901,927 (Fischer et al.) was considered by the examiner. Fischer teaches a persistent storage devices that supports different storage interfaces in which multiple different interfaces could be used. None of the newly filed prior art taken individually or in combination teaches the “Baseboard Management Controller (BMC), and a mid-plane connector to connect to a mid-plane; and a mid-plane including at least one storage device connector to connect to at least one a speed of the Ethernet switch, wherein the Ethernet switch is one of a first Ethernet switch supporting a first Ethernet speed and a second Ethernet switch supporting a second Ethernet speed.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organizationwhere this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
May 8, 2021